DETAILED ACTION
Applicant's response to the Advisory Action filed on 2/24/2021 is acknowledged.
Applicant cancelled claims 18-20.

Allowable Subject Matter
Claims 1-17 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Lee (US 2017/0207226) (hereafter Lee), discloses the lower surface of the data storage pattern 18 (Fig. 1A, paragraph 0029) is co-planar such that a first portion (portion of 18 above 13 in Fig. 1A) of the lower surface of the data storage pattern 18 (Fig. 1A, paragraph 0029) has the same height as a height of a second portion (portion of 18 below 13 in Fig. 1A) of the lower surface of the data storage pattern from the upper surface of the substrate 1 (Fig. 1A) but fails to disclose a first portion of the lower surface of the data storage pattern is at a different height from the upper surface of the substrate, in relation to a height of a second portion of the lower surface of the data storage pattern from the upper surface of the substrate. Additionally, the prior art does not teach or suggest a three-dimensional semiconductor memory device, comprising: a first portion of the lower surface of the data storage pattern is at a different height from the upper surface of the substrate, in relation to a height of a second portion of the lower surface of the data storage pattern from the upper surface of the substrate in combination with other elements of claim 1.

A closest prior art, Lee (US 2017/0207226) (hereafter Lee), discloses a three-dimensional semiconductor memory device, comprising: a substrate 1 (Fig. 1A, paragraph 0022); an electrode structure 16 (Fig. 1A, paragraph 0025) on the substrate; a source conductive pattern 13 (Fig. 1A, paragraph 0025) between the substrate 1 (Fig. 1A) and the electrode structure 16 (Fig. 1A); a vertical semiconductor pattern 19 (Fig. 1A, paragraph 0028) penetrating the electrode structure 16 (Fig. 1A) and the source conductive pattern 13 (Fig. 1A); 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813